Opinion issued December 10, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00709-CV
                           ———————————
        MARTIN'S HOME ROOFING COMPANY, LLC, Appellant
                                       V.
              SCHULTE BUILDING SYSTEMS, INC., Appellee



                   On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-72375



                         MEMORANDUM OPINION

      Appellant, Martin’s Home Roofing Company, LLC, has filed a “Notice of

Withdrawal of Appeal” stating that appellant withdraws its appeal, and the parties

have resolved the dispute between them and will pay their own costs. Appellee,
Schulte Building Systems, Inc., has approved the notice. We construe the notice as

a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a). No opinion has issued.

See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal, with costs taxed

against the party incurring same. All other pending motions are dismissed as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2